In Vallee v. Hunsberry, 108 La. 136, 32 So. 359, 360, it was held that a motion to dismiss an appeal on the ground "that the transcript fails to show any order of appeal from the only final judgment `read and signed'" came too late, because it was filed after the lapse of three days; but, in the following cases, the doctrine of Gagneaux v. Desonier was affirmed, viz.: Sammons v. New Orleans Railway  Light Company, 143 La. 731, 79 So. 320; Lafayette v. Farr, 162 La. 385, 110 So. 624; Doiron v. Vacuum Oil Company, 165 La. 563, 115 So. 752; Wiley v. Ballio  Perry,171 La. 411, 131 So. 192.
Act No. 234 of 1932, p. 739, forbidding the appellate courts to dismiss appeals for certain causes, appears to be not applicable to this case.
For these reasons I concur in the decree dismissing this appeal. *Page 170